DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of a preliminary amendment to the claims of application #17322099 received on 6/11/2021. Claim 7 and 12-20 are cancelled. Claims 1, 3-6 and 8-10 are amended. Claims 21-37 are newly added. Claims 2 and 11 are left in original form. Claims 1-6, 8-11 and 21-37 are pending. All pending claims are considered and examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-11, 21-24, 26-30 and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11010571. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations for the claims, the claims of the patent reads on the claims of the present application.
Allowable Subject Matter
Claims 1-6, 8-11, 21-24, 26-30 and 36-37 would be allowable if obviated by a Terminal Disclaimer.
Claims 25 and 31-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Moriyama (US 20090031553 A1) discloses (Fig. 4) a RFID tag producing apparatus comprising: a print head (¶47) capable of printing on the continuous web (¶57, ¶66); and an RFID reader/writer module that electronically encodes the RFID tags with data while the continuous web is moving (¶77 – LC1, ¶78; ¶216); and wherein the printer device can read and encode and print on an RFID tag without damaging the RFID tag (¶126; reading successfully inherently requires without damage). The cited prior art of record does not teach or fairly suggests a commercial printer device for printing on and electronically encoding and verifying one or more radio frequency identification (RFID) labels, tags, or stickers attached to a continuous web, comprising: a print head capable of printing on the continuous web; and an RFID reader/writer configured to electronically encode the RFID label, tag, or sticker with data while the continuous web is moving; wherein the printer device can read and encode and print on the RFID label, tag, or sticker without damaging the RFID tag; and wherein the printer is configured to send as one command: write EPC, write access, and read EPC (claim 1); nor a method, comprising: providing a commercial printer device configured for printing on and electronically encoding and verifying a radio frequency identification (RFID) label, tag, or sticker attached to a continuous web, the commercial printer device comprising a print head capable of printing on the continuous web, and an RFID reader/writer; Page 4 of 8Appl. No.: 17/322,099 Amendment Dated: June 11, 2021 using the commercial printer device, sending as one command, write EPC, write access, and read EPC, wherein the RFID reader/writer electronically encodes the RFID label, tag, or sticker with data while the continuous web is moving, and wherein the commercial printer device reads, encodes, and prints on the RFID label, tag, or sticker without damaging the RFID label, tag, or sticker (claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/               Primary Examiner, Art Unit 2887